       Case 1:17-mc-00360-AT-RWL Document 130 Filed 03/01/19 Page 1 of 4




March 1, 2019
Via ECF
Hon. Analisa Torres
United States District Judge
500 Pearl Street, Room 15D
United States Courthouse
Southern District of New York
New York, NY 10007

RE: Parties’ Joint Status Report, Essar Steel Algoma, Inc. v. Southern Coal Sales Corporation,
    Case No. 1:17-mc-00360-AT

Dear Judge Torres:

In advance of the March 6, 2019 status conference in the above-captioned matter, Plaintiff Essar
Steel Algoma, Inc. (“Algoma”) and Defendants Nevada Holdings, Inc., f/k/a Southern Coal Sales
Corporation (“Southern Coal”); James C. Justice Companies, Inc.; James C. Justice Companies,
LLC; Bluestone Industries, Inc.; Bluestone Coal Corporation; Bluestone Mineral, Inc., f/k/a
Mechel Bluestone; Bluestone Energy Sales Corporation, A&G Coal Corporation, Tams
Management Inc.; Encore Leasing LLC; Bluestone Resources Inc.; Justice Family Farms, LLC;
and Southern Coal Corporation submit the following joint status report to apprise Your Honor of
the current status of the case and issues that are currently outstanding.

Procedural History: Algoma first filed this matter in the District of Delaware Bankruptcy
Court in March 2017. Six months later, in September 2017, the case was transferred to this
Court after months of briefing on Southern Coal’s Motion to Transfer.

Thereafter, the parties engaged in discovery until April 2018, when Southern Coal’s prior
counsel withdrew during the peak of fact discovery. This matter was then informally stayed for
almost three months until Southern Coal found new counsel. On August 8, 2018, shortly after
Southern Coal retained new counsel, the parties submitted a joint request to Your Honor to
extend the discovery schedule (dkt. 51). On August 13, 2018, Your Honor granted in part and
denied in part the joint motion, and set a discovery schedule (dkt. 52).

On September 5, 2018, Algoma sought leave to file a Second Amended Complaint (dkt. 53) to
add additional defendants that are parents, subsidiaries, affiliates, or owners of defendant
Southern Coal Sales Corporation and supporting alter-ego allegations. Southern Coal opposed
this request (dkt. 54). Shortly thereafter, Your Honor referred this matter to Magistrate Judge
Lehrburger (dkt. 56). On October 29, 2018, Judge Lehrburger granted in part and denied in part



Kip.Bollin@ThompsonHine.com Fax: 216.566.5800 Phone: 216.566.5786                   kb 4833-1492-5193.3
       Case 1:17-mc-00360-AT-RWL Document 130 Filed 03/01/19 Page 2 of 4




Hon. Analisa Torres
March 1, 2019
Page 2

Algoma’s motion for leave to file its Second Amended Complaint (dkt. 71). Your Honor
affirmed the Order on Wednesday, February 27, 2019 (dkt. 127).

Judge Lehrburger issued several other orders extending the discovery deadlines (see, e.g., dkt.
66, dkt. 97). On January 10, Judge Lehrburger set the current schedule, concluding fact
discovery on February 13, 2019, and setting expert discovery deadlines in February and March
2019 (dkt. 115).

On February 27, 2019, Your Honor set the briefing schedule on Southern Coal’s motion to
dismiss (dkt. 128).

Algoma’s Claims: Algoma has brought claims against Southern Coal for breach of contract
arising from Southern Coal’s failure to supply coal in quantities and of a quality set forth in the
parties’ various coal supply agreements. Specifically, Algoma seeks approximately $5.5 million
in cover damages for Southern Coal’s failure to deliver 154,637 of the 200,000 tons that the
Term Sheet required Southern Coal to deliver, plus the extraordinary transportation costs of
approximately $1.2 million it incurred with respect to the delivery of those tons. Algoma
additionally seeks cover damages of approximately $4.2 million for Southern Coal’s failure to
deliver the additional 378,837 of the 780,000 tons the Amending Agreement required Southern
Coal to deliver to Algoma. Additionally, Algoma seeks approximately $1.2 million in damages
(penalty amounts set forth in the Coal Supply Agreement) for Southern Coal’s failure to deliver
coal that met the quality specifications set forth in the Coal Supply Agreement and its
amendments. Algoma claims that Southern Coal is an alter ego of many of its affiliated
companies under common ownership and seeks to hold those affiliated companies liable for
Southern Coal’s breach of contract. This case will not be tried to a jury, and the parties
anticipate needing five days for a bench trial.

Pending Motions / Issues for Resolution:

      There is no Case Management Order currently in place. Judge Lehrburger’s January 10,
       2019 Order (dkt. 115) sets the current deadlines for expert discovery, and Your Honor’s
       February 27, 2019 Order sets the briefing schedule on Southern Coal’s motion to dismiss
       (dkt. 128).

      On February 27, 2019, Algoma provided its Expert Disclosures to Southern Coal, as well
       as the report of its expert John M. Stark, CPA/ABV, CFF. Mr. Stark’s report, including
       Exhibits, is 103 pages and relates entirely to the alter-ego claims asserted in Algoma’s
       Second Amended Complaint. The briefing on the newly-added Defendants’ Motion to
       Dismiss will conclude on April 17, 2019 (dkt.128).
        Case 1:17-mc-00360-AT-RWL Document 130 Filed 03/01/19 Page 3 of 4




Hon. Analisa Torres
March 1, 2019
Page 3

             o Defendants’ Position: Defendants intend to file a letter seeking leave to file a
               Motion to extend briefing on the Motion to Dismiss and to continue the deadline
               for Defendants to respond to Mr. Stark’s report, as well as seeking leave to file a
               Motion to allow Defendants to take discovery from Mr. Stark and others related to
               the alter-ego claims asserted in the Second Amended Complaint.1

             o Plaintiff’s Position: Plaintiff would prefer to go forward with the conclusion of
               expert discovery, but Plaintiff is willing to work with Defendants to accommodate
               scheduling expert discovery. Defendants are, of course, entitled to take an expert
               deposition of Mr. Stark.

       Plaintiff disclosed an expert on cokemaking, Shawn Galey, pursuant to Rule 26(a)(2)(C)
        of the Federal Rules of Civil Procedure. Mr. Galey is an employee of Algoma.

             o Defendant’s Position: The work performed to date by Southern Coal’s expert (as
               well as certain information regarding coal testing done by Algoma’s own
               employee Shawn Galey, who is designated as an expert in Algoma’s Expert
               Disclosures filed February 27, 2019) raises questions as to whether Algoma has
               fully and completely responded to Southern Coal’s Discovery Requests. In the
               event the parties are not able to resolve this issue themselves, Southern Coal
               anticipates filing a letter seeking leave to file a Motion to compel discovery and to
               reopen discovery. In addition, and in light of information uncovered by Southern
               Coal’s expert regarding Algoma’s purchase of coal from third-party sources when
               it was contractually obligated to make such purchases from Southern Coal,
               Southern Coal anticipates filing a letter seeking leave to file a Motion to Amend
               its Answer to the Second Amended Complaint to assert a Counterclaim.

             o Plaintiff’s Position: Algoma produced certain documents along with its expert
               disclosures which Mr. Galey identified as relevant to his expert opinions. These
               documents were not previously produced because they were not within the scope
               of document collection agreed to by the parties (although some of the documents
               were produced previously in other versions). To the extent that Defendants
               indicate that they have obtained additional evidence from third parties regarding
               Algoma’s purchase of coal, Algoma welcomes the opportunity to review it.




1
        Defendants will not seek any extensions to provide their expert report as to the claims included in the original and First
        Amended Complaints herein concerning coal quality and testing issues.
       Case 1:17-mc-00360-AT-RWL Document 130 Filed 03/01/19 Page 4 of 4




Hon. Analisa Torres
March 1, 2019
Page 4

      The parties believe this case should not be referred to a Magistrate Judge for settlement
       discussions.

The parties look forward to speaking with Your Honor next week.

Very truly yours,

/s/ Kip T. Bollin                           /s/ Richard A. Getty
Counsel for Essar Steel Algoma, Inc.        Counsel for Southern Coal Sales Corporation




cc: All counsel of record (via ecf)
